NO. 12-10-00258-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

SHARON GALLOWAY,                                      §             APPEAL FROM THE 114TH
APPELLANT

V.                                                    §             JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                              §             SMITH COUNTY, TEXAS


                                      MEMORANDUM OPINION
                                          PER CURIAM
       Sharon Galloway appeals her conviction for aggravated assault with a deadly weapon.
Appellant=s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We dismiss the appeal.


                                               BACKGROUND
       Appellant was charged by indictment with the offense of aggravated assault with a deadly
weapon, a knife, which is a second degree felony.1 The indictment also alleged that Appellant
used or exhibited a deadly weapon during the commission of or immediate flight from the offense.
Appellant pleaded guilty to the offense charged in the indictment. Appellant and her counsel
signed an agreed punishment recommendation, an acknowledgment of admonishments, a waiver
of jury trial, an agreement to stipulate testimony, a waiver of motion for new trial and motion in
arrest of judgment, a waiver of right to appeal, and a stipulation of evidence in which Appellant

       1
           See TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (Vernon Supp. 2010).


                                                      1
swore that all allegations pleaded in the indictment were true and correct. She also judicially
confessed to the offense alleged in the indictment. The trial court accepted Appellant=s plea,
found that the evidence substantiated Appellant’s guilt, deferred further proceedings without
entering an adjudication of guilt, and ordered that Appellant be placed on deferred adjudication
community supervision for four years.2 The trial court also ordered that Appellant pay court
costs.
         The State filed an application to proceed to final adjudication, alleging that Appellant had
violated the terms of her community supervision. Appellant and her attorney signed a written
plea admonishment and stipulation of evidence, admitting as “true” five paragraphs of the
allegations in the State’s application. At the hearing on the application, the State abandoned two
paragraphs of the allegations in its application, and Appellant pleaded Atrue@ to three paragraphs of
the allegations contained in the State=s application. After a hearing, the trial court found it true
that Appellant violated the conditions of her community supervision, granted the State’s
application, and adjudged Appellant guilty as charged as alleged in the indictment. The trial court
assessed Appellant=s punishment at four years of imprisonment and court costs.3 This appeal
followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of Appellant=s brief, it is apparent that her counsel is well acquainted with the facts in this
case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978), counsel=s brief presents a chronological summation of the procedural history of the
case, and further states that counsel is unable to raise any arguable issues for appeal. 4 We have

         2
             See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(a) (Vernon Supp. 2010).
         3
          An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any term of
not more than twenty years or less than two years and, in addition, a fine not to exceed $10,000. TEX. PENAL CODE
ANN. § 12.33 (Vernon Supp. 2010).
         4
            Counsel for Appellant certified that he provided Appellant with a copy of her brief and informed Appellant
that she had the right to file her own brief. Appellant was given time to file her own brief, but the time for filing such
a brief has expired and we have received no pro se brief.


                                                            2
reviewed the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant=s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We agree with Appellant=s counsel that the appeal is wholly
frivolous and his motion for leave to withdraw is hereby granted. See In re Schulman, 252
S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review.         See In re Schulman, 252 S.W.3d at 408 n.22.          Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3; In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
         We dismiss Appellant=s appeal.
Opinion delivered April 29, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)

                                                           3